Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 05/28/2020. In virtue of this communication, claims 1-15 filed on 05/28/2020 are currently pending in the instant application.
Claims 1-15 have been amended by a preliminary amendment filed on 05/28/2020.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 05/28/2020 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 05/28/2020 have been reviewed by Examiner and they are acceptable.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosseini (US 2016/0095292).

As per claim 1, A method for identifying animals, wherein; 
“a) carrying out a test by means of a first sensor to find out whether a body part of an animal to be identified is located at a predetermined position,”( (Refer to Hosseini ¶[0039] discloses the handheld device for scanning animal muzzle pattern can be integrated with a food container, especially an animal food container 50 as shown in FIG. 8. The handheld device is attached to the animal food container 50 in such a way that the cover 53 of the food container 50 will open only after scanning the muzzle pattern 1 of the animal. The scanning segment 3 is attached to a top edge of the food container 50 containing animal food 54 and comprises an opening 56 below the scanning segment 3, from which the smell of the food 54 comes out. When animal gets close to the opening 56 which acts as a source of food smell, its muzzle gets successfully scanned, and if the muzzle pattern matches with the preset instructions in the device, then the cover 53 of the food container will automatically open.)

“an imaging sensor to record an image of a body part of the animal” (Hosseini ¶[0010] discloses a handheld device for capturing images of muzzle pattern and preprocessing the captured images; an external device for connecting with the handheld device and uploading the preprocessed images to a central server through a communication network; wherein the central server conducts a pattern recognition analysis between the uploaded preprocessed images and existing images in a database and communicates a result of the analysis to the external device or the handheld device.¶[0027] and ¶[0030])
Hosseini further discloses “b) promoting an imaging sensor to record an image of a nose of the animal, based upon a positive test result;” (Refer to Hosseini ¶[0039] discloses the handheld device for scanning animal muzzle pattern can be integrated with a food container, especially an animal food container 50 as shown in FIG. 8. The handheld device is attached to the animal food container 50 in such a way that the cover 53 of the food container 50 will open only after scanning the muzzle pattern 1 of the animal. The scanning segment 3 is attached to a top edge of the food container 50 containing animal food 54 and comprises an opening 56 below the scanning segment 3, from which the smell of the food 54 comes out. When animal gets close to the opening 56 which acts as a source of food smell, its muzzle gets successfully scanned, and if the muzzle pattern matches with the preset instructions in the device, then the cover 53 of the food container will automatically open.)
“c) recognizing a texture of the nose in the recorded image and extracted by means of a pattern recognition method; and”(Refer to Hosseini ¶[0039] if the 
“d) assigning the animal a unique identifier on the basis of the extracted nose texture.”(Refer to Hosseini ¶[0010] and ¶[0034] discloses a system for registering and identification of animals based on unique identifying features.)

Claims 13-15 have been analyzed and are rejected for the reasons indicated in claim 1 above.

As per claim 2, in view of claim 1, Hosseini further discloses “wherein a plurality of imaging sensors are provided, in that a plurality of images of the nose are recorded from different directions by means of the imaging sensors, and in that the nose texture is extracted on the basis of the images recorded from the different directions.”  (Refer to Hosseini ¶[0008] discloses a plurality of scanning cameras attached to the scanning segment for capturing the muzzle pattern from different angles and an image processor for combining and processing scanned muzzle patterns from the plurality of scanning cameras and displaying the processed muzzle pattern on an image viewer.)

As per claim 8, in view of claim 1, “wherein the extracted nose texture is compared to a multiplicity of reference textures and in that a reference identifier of a reference texture corresponding to the nose texture is assigned as unique identifier.” (Refer to Hosseini ¶[0035] discloses the central server 20 further allows 

As per claim 9, in view of claim 1, “wherein that an automated feeder is prompted to release feed for the animal by a positive test result of the first sensor, by successfully recording the image, by successfully identifying or extracting the nose texture, and/or by successfully assigning the identifier.” (Refer to Hosseini ¶[0039] discloses the scanning segment 3 is attached to a top edge of the food container 50 containing animal food 54 and comprises an opening 56 below the scanning segment 3, from which the smell of the food 54 comes out. When animal gets close to the opening 56 which acts as a source of food smell, its muzzle gets successfully scanned, and if the muzzle pattern matches with the preset instructions in the device, then the cover 53 of the food container will automatically open. Animal food containers can be designed with muzzle pattern scanning device attached to it, in order to selectively feed one or more animals among a group.) 

As per claim 10, in view of claim 1, “wherein the imaging sensor is disposed at a trough and in that the first sensor carries out a test as to whether the body part of the animal is situated at the trough.” (Refer to Hosseini ¶[0039] discloses the handheld device for scanning animal muzzle pattern can be integrated with a food container, especially an animal food container 50 as shown in FIG. 8. The handheld device is attached to the animal food container 50 in such a way that the cover 53 of the food container 50 will open only after scanning the muzzle pattern 1 of the animal. The scanning segment 3 is attached to a top edge of the food container 50 containing animal food 54 and comprises an opening 56 below the scanning segment 3, from which the smell of the food 54 comes out. When animal gets close to the opening 56 which acts as a source of food smell, its muzzle gets successfully scanned, and if the muzzle pattern matches with the preset instructions in the device, then the cover 53 of the food container will automatically open. Animal food containers can be designed with muzzle pattern scanning device attached to it, in order to selectively feed one or more animals among a group.) 

As per claim 11, in view of claim 1, “wherein details about the animal are retrieved from a database on the basis of the identifier and in that the animal is treated depending on the retrieved details.” (Refer to Hosseini ¶[0010] discloses the present invention relates to a system for registering and identification of animals based on unique identification features, the system comprising: a handheld device for capturing images of muzzle pattern and an eye of an animal and preprocessing the 

As per claim 12, in view of claim 1, “wherein the data relating to the animal are captured, in that the identifier and the captured data are transmitted to a database, and in that the details about the animal assigned to the identifier are updated in the database on the basis of the captured data.”  (Refer to Hosseini ¶[0010] discloses the present invention relates to a system for registering and identification of animals based on unique identification features, the system comprising: 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triener (US 2012/0299731), in view of Hosseini (US 2016/0095292), further in view of Wee et al. (US 2016/0259970.)
As per claim 3, in view of claim 1, “wherein a portion of the nose where the nose texture is optically capturable is ascertained on the basis of the recorded image by means of a comparison with predetermined nose features and in that the nose texture is extracted from the ascertained portion.”  (Refer to Wee figure 2, ¶[0029] discloses acquisition of a nose pattern image using the body stabilizer unit and image acquisition unit; setting a region of interest (ROI) in the acquired nose pattern image, raw or processed; generation of a nose pattern code from the ROI or standardized ROI; enrollment of the newly generated nose pattern code; and verification or identification by determining the distance between the newly generated nose pattern code and previously enrolled nose codes.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wee technique of recognizing animal identity by using animal nose print into Hosseini technique to provide the known and expected uses and benefits of Wee technique over animal muzzle pattern scanning technique of Hosseini. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Wee to Hosseini in order to identify animals reliably and permanently without any adverse effects on the animals. (Refer to Wee paragraph [0005].)

As per claim 4, in view of claim 3, Hosseini ¶[0035-0036] discloses identification of the overall nose and capturing new images if the data not find in the database further allows modification of an existing image in the database, further Wee discloses following “a fraction of an overall area of the nose taken up by the portion is ascertained and in that the identification is continued, the identification is terminated or a further image is recorded depending on this fraction.” (Refer to Wee ¶[0149] discloses The main processor unit selects nose pattern images that are of sufficient quality to be used in the image recognition unit, out of all the images captured by the image capture unit. When multiple nose pattern images are obtained by the image capture unit, each image is given individual scores on specific variables, and images that pass the threshold set by the image analysis unit are selected. If none out of a particular batch meet the threshold, then that whole group is discarded and a request for a new batch is sent to the image capture unit. During this selection process, the images are evaluated on such criteria as, the amount of light reflection, sharpness, contrast ratio, ROI for capture, noise level, etc; and only those images that pass the threshold for each variable are accepted. ¶[0163] discloses comparing the stored nose pattern code from the enrollment to the newly generated nose pattern code in one-to-one matching for verification; and S4008 running one-to-many matching for identification. Images acquired from S4001 that have been processed are called 
As per claim 5, in view of claim 1, “wherein specific texture features are extracted from the nose texture by the pattern recognitionPCT/EP2018/078423- 11 - 2017P25827WOUSmethod and in that the identification is continued, the identification is terminated or a further image is recorded depending on a number of extracted texture features.”  (Refer to Wee ¶[0149] discloses The main processor unit selects nose pattern images that are of sufficient quality to be used in the image recognition unit, out of all the images captured by the image capture unit. When multiple nose pattern images are obtained by the image capture unit, each image is given individual scores on specific variables, and images that pass the threshold set by the image analysis unit are selected. If none out of a particular batch meet the threshold, then that whole group is discarded and a request for a new batch is sent to the image capture unit. During this selection process, the images are evaluated on such criteria as, the amount of light reflection, sharpness, contrast ratio, ROI for capture, noise level, etc; and only those images that pass the threshold for each variable are accepted. ¶[0163] discloses comparing the stored nose pattern code from the enrollment to the newly generated nose pattern code in one-to-one matching for verification; and S4008 running one-to-many matching for identification. Images acquired from S4001 that have been processed are called processed nose pattern images, and an additional step S4002 for storing them may be included. Also, the step S4004 that generates a standardized ROI from the ROI selected in S4003 may also need to occur. Further see claim 65.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Wee technique of recognizing animal identity by using animal nose print into Hosseini technique to provide the known and expected uses and benefits of Wee technique over animal muzzle pattern scanning technique of Hosseini. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Wee to Hosseini in order to identify animals reliably and permanently without any adverse effects on the animals. (Refer to Wee paragraph [0005].)

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triener (US 2012/0299731), in view of Hosseini (US 2016/0095292), further in view of Atoki (JP 3969876 B2).
As per claim 6, in view of claim 1, “wherein a marker attached to or in the animal is captured by a further sensor and in that a test is carried out to find out whether the marker and the unique identifier are assigned to the same animal.”  (Refer to Atoki, figure 6, ¶[0027] discloses temporarily attach the bar code label 13 printed livestock registration number of the shooting range muzzle pattern 1 2 cow 1, muzzle pattern 12 and a bar code label 13 This is a method for capturing and imaging the images simultaneously. the fact that the livestock registration number (bar code) and the unique part of the animal (nose pattern) can be input to the storage medium in the same image at the same time not only greatly enhances the reliability of 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Atoki technique of recognizing animal identity by using animal nose print into Hosseini technique to provide the known and expected uses and benefits of Atoki technique over animal muzzle pattern scanning technique of Hosseini. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Atoki to Hosseini in order to perform accurate, quick and low cost animal registration and identification. (Refer to Atoki paragraph [0006].)

As per claim 7, in view of claim 1, “wherein a marker attached to or in the animal is captured by a further sensor, in that a reference texture is selected on the basis of the captured marker, in that the selected reference texture is compared to the extracted nose texture, and in that a reference identifier of the reference texture is assigned as unique identifier in the case of correspondence.” (Refer to Atoki, figure 6, ¶[0027] discloses temporarily attach the bar code label 13 printed livestock registration number of the shooting range muzzle pattern 1 2 cow 1, muzzle pattern 12 and a bar code label 13 This is a method for capturing and imaging the images simultaneously. the fact that the livestock registration number (bar code) and the unique part of the animal (nose pattern) can be input to the storage 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Atoki technique of recognizing animal identity by using animal nose print into Hosseini technique to provide the known and expected uses and benefits of Atoki technique over animal muzzle pattern scanning technique of Hosseini. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Atoki to Hosseini in order to perform accurate, quick and low cost animal registration and identification. (Refer to Atoki paragraph [0006].)


					Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661